DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 10/23/2020 in which claims 1, 3, 10, 13, and 17, were amended.  Claims 6, 14, and 18-35, have been canceled.  New claims 36-46 have been added.  Currently, claims 1-5, 7-13, 15-17, and 36-46, are pending for examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 3]  The claim recites the limitation of “septal cartridge” in the 2nd line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the limitation is referring to an anatomical structure or if additional structure 
[Claim 5]  The claim is rejected based upon its direct dependency from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13, 15, 16, 38, 39, 44 and 45, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utamaru (USPN 6,098,624).
[Claims 1, 4, and 13]  Utamaru teaches a nasal device (figure 1) comprising: 
a body (figure 1, items 6/12/13) sized and shaped so as to be capable of being secured to both nostrils of a user (figure 3; column 3, lines 15-22); and 
a filter (figure 1, items 12/13) treated with an antimicrobial material (column 3, lines 5-14), said filter (figure 1, items 12/13) positioned on the body (figure 1, items 6/12/13) so as to be capable of being located over at least one nasal passage of the 
[Claims 2, 3, 15, and 16]  Utamaru teaches the limitations of claims 1 and 13, upon which claims 2, 3, 15, and 16, depend.  In addition, Utamaru teaches the body (figure 1, items 6/12/13) is sized and shaped to be secured to both of the user's nostrils, via an adhesive (figure 1, items 7/8), by pinching septal cartilage (column 3, lines 23-58).
[Claim 10]  Utamaru teaches the limitations of claim 1, upon which claim 10 depends.  Utamaru also teaches the body (figure 1, items 6/12/13) includes at least one of: (i) a nose tab (figure 1, item 11) configured to fold up over the tip of the user's nose when the body (figure 1, items 6/12/13) is secured to at least one of a user's nostrils (column 3, lines 15-19); and (ii) a nostril tab (figure 1, items 7/8) configured to fold up over a side of the user's nostril when the body (figure 1, items 6/12/13) is secured to at least one of a user's nostrils (column 3, lines 23-58).
[Claims 38, 39, 44, and 45]  Utamaru teaches the limitations of claims 1 and 13, upon which claims 38, 39, 44, and 45, depend.  In addition, Utamaru teaches the filter (figure 1, items 12/13) can be a woven material or a non-woven material (column 3, lines 5-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5, 7, 9, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Utamaru (USPN 6,098,624), in view of Pierce et al. (PGPub 2009/0050144).
[Claims 5, 9, and 17]  Utamaru teaches the limitations of claims 1, 3, and 16, upon which claims 5, 9, and 17, depend.  Utamaru does not specifically disclose the body comprises a narrow portion configured to be located within the at least one nasal cavity and over the user’s septal cartilage.
However, Pierce teaches a nasal device comprising a body (figures 28a/28b) including a narrow portion (figure 28a; item 2801) with opposite bulbous portions on each side (figures 28a/28b), the narrow portion (figure 28a; item 2801) configured to be located within the nasal cavity and over the user's septal cartilage when the bulbous portions are secured to the user's nostrils (figures 28a/28b; paragraphs [0144], [0145]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the body taught by Utamaru, to have included a narrow portion configured to be located within the at least one nasal cavity and over the user’s septal cartilage, as taught by Pierce, in order to provide increased functionality and control, by allowing for an improved means of placement and stability following placement (Pierce; [0144]).
[Claim 7]  Utamaru teaches the limitations of claim 1, upon which claim 7 depends.  Utamaru does not specifically disclose the device comprises a valve that allows unfiltered air to be breathed out of the user’s at least one nasal passage.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device taught by Utamaru, to have included a valve, as taught by Pierce, in order to provide increased functionality and versatility, by allowing for a means by which filtered inhalation might be maximized, while still allowing for exhalation by the user.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Utamaru (USPN 6,098,624), in view of Fehlauer (USPN 5,323,774).
[Claims 11 and 12]  Utamaru teaches the limitations of claim 1, upon which claims 11 and 12 depend.  Utamaru does not specifically disclose the device comprises a contamination indicator.
However, Fehlauer teaches a respiration device comprising a contamination indicator (figure 4, item 6) configured to indicate when the filter has been contaminated, and wherein the contamination indicator is configured to change color when the filter has been contaminated (column 3, lines 62-68).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the device taught by Utamaru, to have included a contamination indicator, as taught by Fehlauer, in order to provide increased functionality and safety, by allowing for a means by which unsafe breathing conditions might be detected.

Claims 8, 36, 40-42, and 46, are rejected under 35 U.S.C. 103 as being unpatentable over Utamaru (USPN 6,098,624), in view of Kuhn (PGPub 2017/0106217).
[Claims 8, 36, 40-42, and 46]  Utamaru teaches the limitations of claims 1 and 13, upon which claims 8, 36, 40-42, and 46, depend.  Utamaru does not specifically disclose the filter includes at least one layer of copper mesh material and is effective at inactivating human coronavirus.
However, Kuhn teaches a nasal device (figure 1, item 10a) having a filter comprising at least one layer of copper mesh material (figure 1, item 28a) (paragraph [0042]). (The examiner notes applicant’s specification indicates copper and copper alloys are effective in inactivating human coronavirus; paragraph [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the filter taught by Utamaru, to have utilized at least one layer of copper mesh material (and thus be effective at inactivating human coronavirus), as taught by Kuhn, in order to provide an alternative antimicrobial material (Kuhn; paragraph [0042]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8, 37, 40, 41, 43, and 46, are rejected under 35 U.S.C. 103 as being unpatentable over Utamaru (USPN 6,098,624), in view of Gabby (PGPub 2004/0247653).
[Claims 8, 37, 40, 41, 43, and 46]  Utamaru teaches the limitations of claims 1 and 13, upon which claims 8, 37, 40, 41, 43, and 46, depend.  Utamaru does not specifically disclose the filter includes at least one layer of copper oxide impregnated polypropylene fibers and is effective at inactivating human coronavirus.
However, Gabby teaches a respiratory filter material comprising at least one layer of copper oxide impregnated polypropylene fibers (paragraph [0006]).  (The examiner notes applicant’s specification indicates copper and copper alloys are effective in inactivating human coronavirus; paragraph [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the filter taught by Utamaru, to have utilized at least one layer of copper oxide impregnated polypropylene fibers (and thus be effective at inactivating human coronavirus), as taught by Gabby, in order to provide an alternative antimicrobial material (Gabby; paragraph [0006]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, 15-17, and 36-46, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/13/2021